Citation Nr: 1043520	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-17 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1960 to February 
1964 and from September 1965 to August 1966.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO) which denied service connection for bipolar disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a June 2010 correspondence received prior to the hearing date, 
the Veteran indicated that he needed to reschedule the June 2010 
travel Board hearing.  In November 2010, because good cause was 
shown, the undersigned Veterans Law Judge granted a motion to 
reschedule the Veteran's travel Board hearing.  As the Veteran's 
June 2010 request to reschedule his BVA hearing appears to be 
based on good cause under 38 C.F.R. § 20.702 and was granted, the 
Board finds that this appeal must be returned to the RO for the 
scheduling of another travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
travel Board hearing before a Veterans Law 
Judge of the Board sitting at the RO as 
soon as it may be feasible.  The RO should 
send notice of the scheduled hearing to the 
Veteran and his representative, a copy of 
which should be associated with the claims 
file.  Thereafter, the case should be 
returned to the Board for further appellate 
review, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
